Appellant complains in his motion for rehearing — which covers eighteen pages closely typewritten — that we were in error in our original opinion upon practically every conclusion stated. We have carefully examined his motion and the numerous authorities cited therein. Such authorities unquestionably announce correct rules of law, but their application in the present case is not thought pertinent. In our original opinion all of appellant's bills of exception were given consideration. However, in view of the motion now before us, they have been scrutinized again to ascertain if any matter had been overlooked which would lead to a conclusion different from that already expressed. After mature deliberation the opinion still remains that nothing appears from the record which justifies this court in disturbing the verdict.
The motion for rehearing is overruled.
Overruled.